DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s 3/24/2021 amendment has overcome the objections to the instant disclosure and ameliorated typos.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-11, 13, and 16-20 remain rejected under 35 U.S.C. 102(a)(l)/(a)(2) as being anticipated by Bublot et al. (USPgPub 2014/0147465).
In reply to the rejection of record, applicant argues that Bublot et al. do not provide an enabling disclosure because Bublot et al. did not test each of the intergenic regions listed for insertion sites in paragraph [0061], especially UL21/UL22. Applicant points to instant paragraph [0117] and Table 4 as evidence that some insertion sites tested, UL50/UL51 and UL40/UL41, in the instant examples were unviable. Applicant asserts that Bublot et al. do not provide specific information to determine whether all of the insertion sites listed in paragraph [0061] are workable.  

For the data presented in instant paragraph [0117] and Table 4 regarding UL50/UL51 and UL40/UL41 (copied below), it is noted that while viral titers expressing the heterologous cassette is lower at UL50/UL51 and UL40/UL41 (and UL26/UL27):

    PNG
    media_image1.png
    278
    435
    media_image1.png
    Greyscale

success in expressing the heterologous insert at the insertion sites is nonetheless achieved. There is no evidence of non-enabled embodiments.
	Applicant additionally asserts that Bublot et al. do not teach the UL3/UL4 insertion site and cannot anticipate.
	Applicant’s arguments have been fully considered, but are found unpersuasive. Instant claims 1, 7, and 13, require insertion at intergenic loci “UL3/4 and/or UL21/UL22” (emphasis underlined).  Therefore, the claims encompass insertion at either UL3/4 or UL21/UL22, or both .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 remains rejected under 35 U.S.C. 103 as being unpatentable over Bublot et al. (USPgPub 2014/0147465, supra), as applied to claims 1-5, 7, 9-11, 13, and 16-20 above, and further in view of Reddy et al. (USPgPub 2005/0019348).        
	In reply to the rejection of record, applicant argues that Reddy et al. does not remedy the teachings of Bublot et al. However, there are no deficiencies for Reddy et al. to remedy.
	Applicant further points out that the SB-1 vaccines of Bublot et al. are MD serotype 2 type and that Reddy et al. state that Md serotype 2 vaccines may lead to increased mortality from lymphoid leucosis in paragraph [0011].
	Applicant’s arguments and a review of the teachings of Reddy et al. have been fully considered, but are found unpersuasive. While paragraph [0011] of Reddy et al. generally cautions against the genus of MD serotype 2 viruses in paragraph [0011], there is no disparaging teaching in Reddy et al. against the MD2 vector “SB-1”. Reddy et al. specifically discuss 
bivalent vaccines composed of MD virus serotypes 2 and 3 are currently widely used in the United States and have provided excellent protection against very virulent MD strains.   
Instant claim 2 specifically requires an SB-1 recombinant (MD serotype 2) vector, assumed as efficacious as asserted by the instant claims, and also recognized as efficacious by Bublot et al. and Reddy et al.  
Claims 8 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Bublot et al. as applied to claims 1-5, 7, 9-11, 13, and 16-20 above, and further in view of Baigent et al. (Journal of General Virology. 2006; 87: 769-776).
In reply to the rejection of record, applicant argues that Baigent et al. does not remedy the teachings of Bublot et al. However, there are no deficiencies for Baigent et al. to remedy.
Claims 12 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Bublot et al. as applied to claims 1-5, 7, 9-11, 13, and 16-20 above, and further in view of Morimoto et al. (Microbiol. Immunol. 2009; 53: 155-161).
In reply to the rejection of record, applicant argues that Morimoto et al. does not remedy the teachings of Bublot et al. However, there are no deficiencies for Morimoto et al. to remedy.
Applicant further points out that Morimoto et al. only concerns HSV-1 and HSV-2 and fails to provide relevant data with regard to UL21/UL22 site.
Applicant’s arguments have been fully considered, but are found unpersuasive. Morimoto et al. need not teach the limitations specifically taught by Bublot et al., i.e., heterologous gene insertion between UL21 and UL22. Morimoto et al. teaches limitations that are not taught by 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have inserted the markers of Bublot et al. into the intergenic region between UL21/UL22, as taught by Morimoto et al., to confirm insertion and expression of the heterologous gene, see paragraph [0156] of Bublot et al. for example, rendering instant claim 12 prima facie obvious. One of ordinary skill in the art would have been motivated to have substituted the marker with one or more expression cassettes expressing one or more avian antigens to produce a heterologous, multivalent avian vaccine, rendering instant claim 14 prima facie obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shanon A. Foley/Primary Examiner, Art Unit 1648